Citation Nr: 1102844	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-27 745A	)	DATE
	)
	)

On appeal from the
Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home 
loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

It appears that the Veteran served on active duty from September 
1973 to April 1976.  The Veteran died in August 1986.  The 
Appellant is his surviving spouse. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Home Loan Eligibility 
Center in Winston-Salem, North Carolina.
 
The issues of the Appellant's eligibility for educational 
benefits, entitlement to benefits for the Appellant's 
child, and entitlement to special monthly 
pension/compensation based on aid and attendance have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Appellant if further action 
is required.


REMAND

Additional development is necessary before the claim on appeal 
can be properly adjudicated.  First, at the Appellant's March 
2010 personal hearing and in correspondence submitted by her 
throughout this appeal, the Appellant strenuously contends that 
she has actually already been awarded a VA loan guaranty 
certificate, the benefit sought on appeal, but that the 
certificate was lost during a series of moves of her residence.  
She testified that this certificate was issued to her between 
1995 and 1997 and that she never used the certificate.  At the 
hearing she provided descriptive information of the appearance of 
this certificate and of her efforts to obtain a replacement 
certificate.  A review of the file reveals no record of this 
certificate, or of any documentation of VA's efforts to confirm 
or deny the issuance of this certificate.  Appropriate efforts 
must be made to confirm or deny the issuance of this certificate 
before any further development takes place.  VA is held to have 
constructive notice of the contents of its own records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  

Additionally, VA must comply with all duties to notify and assist 
the Appellant with her claim.  The Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See, 38 U.S.C.A. 
§5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  The Appellant in this case was never sent a notification 
letter discussing the application of the regulations pertinent to 
her claim.  Such notice must be provided. 

Turning to the merits of the claim, under 38 U.S.C.A. § 3702, 
housing loan benefits are available for Veterans (1) who served 
on active duty at any time during World War II, the Korean 
conflict, the Vietnam era (August 5, 1964 to May 7, 1975), or the 
Persian Gulf War, and where the total service was for 90 days or 
more; (2) for each Veteran who after September 15, 1940, was 
discharged or released from a period of active duty for a 
service-connected disability; or (3) who served after July 25, 
1947, for a period of more than 180 days and was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 3702(a)(2) (West 2002 & Supp. 2009).  According to 38 
C.F.R. § 3.315 (b), if a Veteran of World War II, the Korean 
conflict or the Vietnam era had less than 90 days of service or 
less than 181 days of service after World War II, the Korean 
conflict or the Vietnam era, eligibility of the Veteran for a 
loan under 38 U.S.C.A., Chapter 37, requires a determination that 
the Veteran was discharged or released because of a service-
connected disability or the official service department records 
show that he had at the time of separation from service a 
service-connected disability which in medical judgment would have 
warranted a discharge for disability. 38 C.F.R. § 3.315 (2010). 
 
Loan guaranty benefits may be extended to a surviving spouse of a 
qualifying Veteran.  The surviving spouse must meet the 
requirements of the term 'surviving spouse' as outlined in 38 
C.F.R. § 3.50, must be unmarried, and must not be an eligible 
Veteran.  38 C.F.R. § 3.805.  Under 38 C.F.R. § 3.50, a surviving 
spouse means a person of the opposite sex whose marriage to the 
Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was 
the spouse of the Veteran at the time of the Veteran's death.  
For VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 101(3) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1(j). 
 
Here, the only file forwarded to the Board for review is a 
temporary file which lacks numerous documents critical for 
adjudicating the claim.  For example, at the March 2010 hearing 
the Appellant testified that prior to his death the Veteran had 
filed service connection claims, but no such claims, 
dispositions, or accompanying documents are in the file.  She 
further testified that she was awarded Dependency and Indemnity 
Compensation under 38 U.S.C. 1151 for the Veteran's death and 
while a copy of a February 1995 rating decision confirms this, no 
other documents in this regard are of record.  She additionally 
contends that she is in receipt of special monthly compensation 
or pension based on housebound status, but the file contains none 
of these documents either.  The file also does not contain a copy 
of the Veteran's DD214 Form or other service records so that the 
Board may determine whether he had qualifying service.  His death 
certificate is not of record.  It also does not contain any 
documentation concerning the Appellant's eligibility as a 
surviving spouse.  It further does not contain the Appellant's 
notice of disagreement for the current appeal, and it is 
questionable whether the rating action denying the benefit 
currently sought is of record.  



Accordingly, the case is REMANDED for the following action:

1.  Conduct a thorough search for record of 
the issuance of a home loan guaranty 
certificate to the Appellant by VA between 
1995 and 1997.

If record of the certificate is verified 
and there is no indication of the 
certificate having been used, issue to the 
Appellant a new copy of the certificate for 
her use and provide her the appropriate 
notice letter for a full grant of benefits 
sought.

If no record of this certificate can be 
verified after an exhaustive search, VA's 
efforts and any determination reached must 
be clearly and fully documented for the 
record, and the RO must ensure full 
compliance with the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2010).  
Thereafter, conduct the development 
described below.

2.  Send the Appellant an appropriate 
letter to ensure compliance with all notice 
and assistance requirements set forth in 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  
This letter should specifically advise the 
Appellant of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  Afford 
the Appellant adequate time to respond.

3.  Consolidate all existing files for 
the Appellant and Veteran into a single 
file containing all documents necessary 
for adjudication, and readjudicate the 
claim.  If the claim remains denied, issue 
to the Appellant a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




